EXAMINER’S REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited biodegradable and compostable multilayer film comprising multiple layers containing blends of polylactic acid (PLA) and the recited copolyester (PBAT), wherein the multilayer film comprises: a product-facing sealant layer containing slip additive and a combination of three separate (i.e., distinct, not identical) blends selected from the recited six polylactic acid (PLA) / PBAT blends in the specified ratio; at least one intermediate layer containing a combination of the first PLA/PBAT blend and the separate (i.e., distinct, not identical) second PLA/PBAT blend in the specified ratio, wherein the first and second PLA/PBAT blends; and an outer-facing surface layer containing a combination of three separate (i.e., distinct, not identical) blends selected from the recited six PLA/PBAT blends in the specified ratio; wherein each of the six PLA/PBAT blends have the recited density and the specified melting points (claim 1). 

	BAILEY ET AL (US 2014/0073745) and ONO ET AL (US 2016/0251496) and SHOJI ET AL (US 2015/0376373) fail to disclose multilayer films containing sealable layers containing three separate PLA/PBAT blends.
	DOU ET AL (US 2010/0323196) fail to disclose multilayer films containing multiple layers each comprising two or more separate PLA/PBAT blends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 6, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787